The very carefully prepared and interesting brief of the defendants' counsel has been fully considered by the Court, but fails to satisfy us that the judgment is barred or that its lien does not continue so as to constitute a charge upon the land described in the complaint. Neither do we think the liability of Mrs. Gash's estate is to be postponed under the circumstances of this case until the proceeds of the property of the alleged surety in the judgment can be followed and subjected.
Affirmed.
Cited: Tarboro v. Pender, 153 N.C. 430. *Page 407 
(661)